 1

 2                                     UNITED STATES DISTRICT COURT

 3                                            DISTRICT OF NEVADA

 4    DWIGHT McINTYRE,                                   Case No. 2:20-cv-00848-GMN-NJK

 5           Plaintiff,                                  ORDER

 6    v.

 7    STATE OF NEVADA, et al.,

 8           Defendants.

 9

10          On June 29, 2021, the Office of the Attorney General of the State of Nevada notified the

11 Court that it could not enter a limited appearance on behalf of the only defendant, Ted Hanf, as the

12 Office had not received a request for representation. Docket No. 7. The notice further indicated that

13 multiple attempts had been made to contact Defendant Hanf, and that further efforts would be made.

14 Id. The Court will provide additional time for the Attorney General to obtain a request for

15 representation from the defendant.

16          Accordingly, for the foregoing reasons,

17          IT IS ORDERED that the Attorney General’s Office will advise the Court not later than

18 Friday, August 13, 2021, whether it will enter a limited notice of appearance on behalf of Defendant

19 for the purpose of settlement. No defenses or objections, including lack of service, will be waived

20 as a result of the filing of the limited notice of appearance.

21          DATED: July 14, 2021.

22
                                                            NANCY J. KOPPE
23                                                          United States Magistrate Judge

24

25
